 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   KRISTI ANN LUNA-MICHAEL,                          Case No. 1:21-cv-01083-SAB

12                  Plaintiff,                         ORDER GRANTING APPLICATION TO
                                                       PROCEED IN FORMA PAUPERIS AND
13          v.                                         DIRECTING CLERK OF COURT TO ISSUE
                                                       SUMMONS
14   COMMISSIONER OF SOCIAL SECURITY,
                                                       (ECF No. 2)
15                  Defendant.

16

17         Kristi Ann Luna-Michael (“Plaintiff”) filed a complaint on July 12, 2021, challenging a

18 final decision of the Commissioner of Social Security denying her application for disability

19 benefits. Plaintiff did not pay the filing fee in this action and instead filed an application to
20 proceed in forma pauperis pursuant to 28 U.S.C. § 1915. (ECF No. 2.) Plaintiff’s application

21 demonstrates entitlement to proceed without prepayment of fees.

22         On April 14, 2020, General Order Number 615 issued staying all Social Security actions

23 filed after February 1, 2020 until the Commissioner may begin normal operations at the Office of

24 Appellate Hearings Operations and may resume preparation of a certified copy of the

25 administrative record. The Court shall order that the complaint in this action be served and the

26 matter will be stayed once service has been effected on the defendant. The parties are hereby
27 directed to paragraph 1 of the scheduling order to be issued in this action, which provides that

28 service of the Defendant shall proceed under the Court’s E-service program.


                                                   1
 1          Accordingly, IT IS HEREBY ORDERED THAT:

 2          1.      Plaintiff’s application to proceed in forma pauperis is GRANTED;

 3          2.      The Clerk of Court is DIRECTED to issue a summons; and

 4          3.      The Clerk of Court is DIRECTED to deliver to the Commissioner of Social

 5                  Security Administration and the United States Attorney’s Office at their

 6                  designated email addresses, a notice of electronic filing of this action along with

 7                  the summons and complaint.

 8
     IT IS SO ORDERED.
 9

10 Dated:        July 14, 2021
                                                         UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                     2
